TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00085-CV



In re Mannesmann Rexroth Corporation





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM 
	Relator Mannesmann Rexroth Corporation filed a petition for writ of mandamus and
a motion for emergency relief.  On February 21, 2002, we granted the motion for emergency relief
and requested that the real parties in interest respond to the petition for writ of mandamus.  The real
parties in interest responded and sought to supplement the record with findings of fact and
conclusions of law signed by the district court below.  Real parties in interest Marvin and D'Ann
Stahl and Wheeler Coating Asphalt, Inc. also requested that sanctions be imposed against relator. 
Relator objected to the supplementation of the record and replied to the responses filed by the real
parties in interest.  In its reply, relator in turn requested sanctions be imposed against the Stahls and
Wheeler Coating Asphalt, Inc.  We have reviewed the briefs and the record filed in this original
proceeding.  We deny relator's petition for writ of mandamus and dissolve our order temporarily
staying the underlying proceedings.  We further overrule relator's objection to the findings of fact
and conclusions of law and all requests for sanctions.
	It is ordered March 14, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish